J-A29039-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

PENNSYLVANIA NATIONAL MUTUAL           :     IN THE SUPERIOR COURT OF
CASUALTY INSURANCE COMPANY,            :           PENNSYLVANIA
                                       :
                       Appellant       :
                                       :
                  v.                   :
                                       :
KAREN HIGHLANDS,                       :
ADMINISTRATOR OF THE ESTATE OF         :
LAUREN E. THOMPSON, DECEASED,          :
AND EARL C. HIGHLANDS,                 :
                                       :
                       Appellees       :     No. 432 WDA 2014

             Appeal from the Order Entered February 18, 2014,
          in the Court of Common Pleas of Westmoreland County,
                   Civil Division at No(s): 2524 of 2013

BEFORE: FORD ELLIOTT, P.J.E., ALLEN and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:           FILED NOVEMBER 24, 2014

     Pennsylvania National Mutual Casualty Insurance Company (Penn

National) appeals from an order that denied its motion for judgment on the

pleadings and granted the motion for judgment on the pleadings filed by

Karen Highlands, administrator of the estate of Lauren E. Thompson,

deceased, and Earl C. Highlands (Appellees). We affirm.

     Penn National filed a declaratory judgment action against Appellees.

Penn National asked the trial court to declare that it is not responsible for

providing stacked underinsured motorist benefits to Appellees. The parties

filed competing motions for judgment on the pleadings.       The trial court




* Retired Senior Judge assigned to the Superior Court.
J-A29039-14


denied Penn National’s motion and granted Appellees’ motion. Penn National

timely filed a notice of appeal.

      On appeal, Penn National concedes that this Court’s recent en banc

opinion in Bumbarger v. Peerless Indem. Ins. Co., 93 A.3d 872 (Pa.

Super. 2014) (en banc), is fatal to its position that it should not be required

to provide Appellees with stacked underinsured motorist benefits.         Penn

National asks this three judge panel to overrule Bumbarger.          It is well

established that three judge panels of this Court are bound by this Court’s

en banc decisions.      See, e.g., Commonwealth v. Bucknor, 657 A.2d

1105, 1107 n.1 (Pa. Super. 1995) (noting that a three judge panel is bound

by en banc rulings). Consequently, we affirm the trial court’s order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/24/2014




                                     -2-